United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2280
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
       v.                                  * District Court for the District
                                           * of Minnesota.
Bounthavy Sithithongtham,                  *
                                           *        [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                            Submitted: April 6, 2001

                                 Filed: April 12, 2001
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      In December 1998, Bounthavy Sithithongtham was sentenced to serve 63 months
in federal prison, concurrently with a then-undischarged state sentence.
Mr. Sithithongtham later brought this motion to clarify the amount of credit he should
receive toward his federal sentence, based on the time he spent in state custody prior
to his arrival at a federal prison. The district court1 entered an order refusing to address



       1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
the Bureau of Prisons’s (BOP’s) calculation, and Mr. Sithithongtham appeals. After
careful review of the record and the parties’ briefs, we affirm.

       We view the clarification motion as an attempt by Mr. Sithithongtham to seek
habeas corpus relief under 28 U.S.C. § 2241. As such, he filed the motion in the wrong
district court and also failed to demonstrate exhaustion of administrative remedies.
Accordingly, we affirm the district court, but we modify its order to reflect a dismissal
without prejudice so that Mr. Sithithongtham may file a section 2241 petition in the
proper court after exhausting his administrative remedies with the BOP. See 28 U.S.C.
§ 2106 (appellate court may modify order of court under review); United States v.
Chappel, 208 F.3d 1069, 1069-70 (8th Cir. 2000) (per curiam) (affirming district
court’s denial without prejudice of “Motion to Clarify the Judgment Order” in which
movant sought district court order addressing his right to pretrial credit against federal
sentence; noting that after exhausting his administrative remedies with BOP, inmate
would have opportunity to file § 2241 petition in either district where he is confined,
in Washington, D.C., or in any district in which BOP maintains regional office).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-